narbh .19,   1953

Hon. Frank D. I&&m             Opinion     No. S-20
County Attorney
Dallam County                  Re: Appllcablllty  of: the com-
Dalhart, Texas                     pulsory school attendanoe
                                   law to a 16-year-old   mm-
Dear Sir:                          rled female.

             You have asked us,     In substance,         the follo~lng
question:,

           Hay school’authorltlea      compel the at-
      tendance of’ a girl who attains the age of
      sixteen yeara after the school year starts,
      who subsequently marries during the school
      year and dlacontlnueb      attendance In .school?

             Article   4625, Vernon’s      Clkl     Statutes,      pro-
vldee :
             “Every female under the age of twenty-
       one years who Shall marry ln accordance with
       the laws of this State, shall, .?rom and after
       the time of Such marriage, be deemed to be
       of full age’and shall have all the rlghta,add
       privileges   to’whlch she would have beetiien-
       titled   had she been at the time of her utar-
       rlage of full age.”
             Since it was enacted In 1848 the courts have
coneletently      construed  this Article  to release a married
female minor from’ the dlsablllt.lea      of a minor.   Tho 8
+&3j&,;“s’=&5~              p%~~?         v*, -;s     g$y
 215 S.W.2d 896 (Tex.Clv.App.         1948,       error   ref.).          ’
           In Article 2892 et seq., Vernon’s Clvll Stat-
 utee, relating   to compulsory education, the word “child”
 Is used throughout with relation   to the subject and pu+
 pose of the title:
Hon. Rank D. Ibbconn,
                    page 2 (S-20)


          "Everychild In the State . . . not
     more than sixteen years of age shall be re-
     quired to attend the public schools . . .”

          The Articles     of the Penal Code applicable    to
compuleory.education,      Articles    297, 298, 299, Vernon’s
Penal Code, likewise use the word “child”’ throughout in
designating    the persons subject to such articles.       Under
the Penal Code provisions       the “parent or person standing
In parental relation     to a child within the compulsory
school attendance ages” is the only person subjected           to
penalties   for violations     thereof.    The marriage of a
female releases    her from the control of her parents or of
her guardian, and vests the control of her &son in her
            Burr vL ---~~-,
husband. ~~~~~        Wilson    18 Tex. 368 (18573.    The hus-
band Is not such a persm     on standing in parental relation
as to be subjected to the penalty of the statute.

         The delinquent children provisions,       SUbSeCtIon
(e) of Section 3 of Article  2338-1, Vernon’s      Civil Stat-
utes, read ae hollows:

                  The term ‘delinquent  child’
     means’ariy’female   person over the age of ten
       10 years and under the age of elghteen
     f 181 years . . .
           “(e) or who habitually    violates  a com-
      pulao$y school attendance     law of this State;
      . . .
           Ai stated above, Article  4625;Vernon’s  Civil
Statutes,   emancipates a minor girl who marries in ac-
cordance with the State laws,Iand She Is deemed of full
age.   Being deemed of full age she Is no longer subject
to the compuleory attendance law and It follows    that
she has not violated such laws by non-attendance    so that
she might be declar?d a delinquent child.
                        SUMMARY
          A girl attending school who attains the
      age of sixteen years and subsequently marries
      ln accordance with the State laws Is not
Bon. ?rank D.,JbCown,       pa&e 3 (S-20)


     eubjiot   to the oompulrory     attendance   law.
                                        Your6 very   truly,

APPROVED:                               JOHliBENSHl3PPPRD
                                        Attorney General
J. C. Devle,   Jr.
County'Affalru   Division

WI1118 E. Qresham                       BY
Reviewer
                                                     Assistant
Robert S. Trotti
First Assietant
John Ben Shepperd
Attorney General
BEL:am